Citation Nr: 9900700	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the calculated amount 
of $16,431.00, to include the issue of whether the 
overpayment was properly created/calculated.


REPRESENTATION

Appellant represented by:	Andrea Hope Howard, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1941 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (Committee) of the 
Little Rock, Arkansas Regional Office (hereinafter RO).  In 
that decision, the Committee found that the appellant acted 
in bad faith and denied waiver of recovery of an overpayment 
in the calculated amount of $16,431.00 that resulted from the 
failure of the appellant to report wages, interest income and 
retirement income of his spouse.  A subsequent Statement of 
the Case (SOC), dated in April 1994, voided the bad faith 
finding, instead holding that, in light of the appellants 
limited education level, he was unaware of how to report his 
income; therefore he was found to have had a high degree of 
fault in the creation of the overpayment but not to have 
acted in bad faith.

In July 1997, a Travel Board hearing was held in Little Rock 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1996).  A transcript of the hearing testimony is in the 
claims folder.  


REMAND

Review of the transcript of the Travel Board hearing 
indicates that the appellant says that he does not understand 
how the overpayment occurred.  See Hearing Transcript p. 3.  
The Board presumes that, by this statement, the appellant 
intended to challenge the creation and/or the calculation of 
his indebtedness.  The Board notes that it is unclear from a 
review of the evidence of record what calculations were 
utilized in determining that a $16,413.00 overpayment had 
been created, in part because the appellants benefit amount 
was recalculated a number of times and also in part because 
the amounts reported by the appellant and his spouse have 
varied from what the RO has used as figures in its 
calculations.  For example, the RO has considered the spouse 
to have had $12,000.92 in other income for the period of July 
1, 1991 to June 30, 1992, while the appellant appears to have 
reported $2,000.92.

It is also unclear whether the $16,431.00 debt the Committee 
declined to waive in February 1993 was intended by the RO to 
subsume the previously created $550.00 debt or whether such 
$16,431.00 debt was intended to have been created in addition 
to the $550.00 debt, some of which has apparently already 
been recouped.

Accordingly, it will be necessary for the RO to adjudicate 
the issue of the creation/calculation of the appellants debt 
and thereby provide clarification as to the calculations and 
figures used in determining the amount of the overpayment.  
Once the RO has adjudicated this issue, the ROs Committee on 
Waivers and Compromises may readjudicate the appellants 
request for waiver of recovery of any debt that is found by 
the RO to exist.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991), in which the United States Court of Veterans Appeals 
held that ...when [an appellant] raises the validity of the 
debt as part of a waiver application,...it is an abuse of 
discretion to adjudicate the waiver application without first 
deciding the [appellants] challenge to the lawfulness of the 
debt asserted against him or her.... Although the decision 
in Schaper pertained to an overpayment made under VAs loan 
guaranty program, the holding is applicable to the instant 
matter.

Furthermore, in advancing his claim for a waiver of his 
indebtedness, the appellant has argued that to require 
repayment of such indebtedness would be to impose an undue 
hardship upon him and his spouse.  The Board notes that the 
most recent Financial Status Report, VA Form 4-5655, that is 
of record was submitted by the appellant in November 1992, 
almost five years ago.  It was on this Financial Status 
Report that the appellant reported his monthly expenses to 
exceed his monthly income by $116, although this figure 
apparently did not include the monthly payments on 
installment contracts and debts.  In view of the appellants 
July 1997 Travel Board testimony to the effect that that his 
financial situation was such that repayment would cause 
financial hardship, an accurate picture of the appellants 
current financial situation should be obtained.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should request that the 
appellant submit another Financial Status 
Report (VA Form 4-5655) and that he 
provide thereon a thorough accounting of 
all assets, income and expenses.  
Additionally, the RO should ask the 
appellant whether he wishes to submit any 
additional evidence in support of his 
application for waiver of his 
indebtedness.

2.  The RO should secure and associate 
with the claims file, if possible, non-
confidential documentation that reflects 
the dates and amounts of all income 
received by the appellant and his spouse 
subsequent to February 1989.  To the 
extent non-confidential documentation is 
unavailable, documents used in 
determining the income received should be 
identified.

3.  The RO should set forth in the record 
a written paid and due audit in which the 
month-by-month amounts of pension 
benefits paid to the appellant are shown.

4.  Following completion of the above-
referenced development, the RO should 
undertake to determine whether the 
appellants debt was properly created 
and, if so, whether the amount of such 
debt was correctly calculated.  In this 
regard, the RO should recalculate the 
total amount of any indebtedness the 
appellant may have accrued during the 
entire period beginning in February 1989 
and ending when pension benefits were 
terminated.  The RO should set forth in 
detail the bases for its calculations.  
The appellant should be informed of the 
ROs determination as to the creation 
and/or calculation of any indebtedness 
and should be apprised of his appellate 
rights as they pertain to such 
determination.

5.  If an overpayment of benefits 
remains, the RO should forward this 
matter to the Committee for 
readjudication of the appellants 
application for waiver of recovery of his 
indebtedness.  In readjudicating this 
matter, the Committee should take into 
account any additional evidence provided 
by the appellant and his spouse and 
should apply the principles of equity 
and good conscience as they are set 
forth at 38 C.F.R. § 1.965 (1998) as 
applicable.

6.  If the Committee's determination 
remains unfavorable to the appellant, the 
appellant and his representative should 
be issued a supplemental statement of the 
case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review, along 
with the appellants Income Verification 
Match (IVM) folder if such is in 
existence.

The Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case. No action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
